Citation Nr: 0336442	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
left knee disability, as secondary to the service-connected 
chondromalacia of the right knee, excision semilunar 
cartilage with advanced degenerative changes.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESSES AT HEARING ON APPEAL

The veteran and K.F.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1945 to August 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in October 2003.  

(The reopened claim of secondary service connection for a 
left knee disability is the subject of the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  In December 1996 and March 1997 rating decisions, the RO 
denied the veterans' claim of service connection for a left 
knee disability claimed as secondary to the service-connected 
chondromalacia of the right knee, excision semilunar 
cartilage with advanced degenerative changes, but he did not 
appeal in a timely fashion from those decisions.  

2.  New evidence has been presented since the RO's March 1997 
decision which bears directly and substantially on the 
veteran's claim of service connection for a left knee 
disability as secondary to the service-connected 
chondromalacia of the right knee, excision semilunar 
cartilage with advanced degenerative changes and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the March 
1997 RO decision to reopen the claim of service connection 
for left knee disability as secondary to the service-
connected chondromalacia of the right knee, excision 
semilunar cartilage with advanced degenerative changes.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that it is apparent that the 
RO reopened the veteran's previously denied claim.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  

As such, the issue on appeal is that of whether new and 
material evidence has been submitted sufficient to reopen a 
claim of service connection for a left knee disability 
claimed as secondary to the service-connected chondromalacia 
of the right knee, excision semilunar cartilage with advanced 
degenerative changes.  

The veteran had active service from August 1945 to August 
1946.  Following his discharge from service, service 
connection for a right knee disability was granted.  

Then in October 1996, the veteran filed a claim for service 
connection for a left knee disability, as secondary to the 
service-connected chondromalacia of the right knee, excision 
semilunar cartilage with advanced degenerative changes.  At 
that time, the evidence of record indicated that the 
veteran's left knee was normal, per VA examination of 
November 1996.  

Additional private records were submitted showing bilateral 
knee pain.  

A VA examination from March 1997 noted that the veteran had a 
diagnosis of degenerative tear of the medial meniscus of the 
left knee; and that the changes were typical of age induced 
degenerative change and were consistent with his age of 69.  
The examiner indicated there was no real reason to believe 
that the degenerative changes in the left knee were not due 
entirely to the patient's age.  The examiner opined that the 
left knee disability was not related to the right knee 
disability.  

In a March 1997 decision, the RO denied service connection 
for a left knee disability based on the findings of the March 
1997 VA examiner.  The veteran was provided notice of his 
procedural and appellate rights; however he did not perfect 
his appeal as to the issue of secondary service connection.  

The RO's March 1997 decision denying service connection for a 
left knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2003).  

Thereafter, in July 2002, the RO denied the veteran's claim 
of service connection for a left knee disability, as 
secondary to the service-connected chondromalacia of the 
right knee, excision semilunar cartilage with advanced 
degenerative changes.  

In support of his application, the veteran submitted private 
treatment records from his primary care physician as well as 
his orthopedic specialist.  In addition, the veteran was 
afforded two additional VA examinations, in January 1997 and 
again in July 2002.  Furthermore, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
October 2003.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the March 
1997 RO decision.  

In this case, the evidence added to the record since the RO's 
March 1997 decision consists of private treatment records 
from his primary care physician as well as his orthopedic 
specialist, two additional VA examination reports testimony 
from a personal hearing before the undersigned Veterans Law 
Judge in October 2003.  

The Board finds that, assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the March 1997 decision.  

Furthermore, the evidence is material as to question of 
service connection.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2003).  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, as the 
Board's decision is favorable, the veteran is not prejudiced 
by the Board's deciding the issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of secondary service connection for a left knee 
disability, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claims 
are reopened, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claims, based on the 
evidence in its entirety.  

In this regard, the Board notes that the veteran and his 
representative indicated at the personal hearing that there 
might still be outstanding private treatment records from the 
Martinsburg Hospital which need to be obtained and associated 
with the claims file.  

Furthermore, the veteran testified at his personal hearing 
that he did not dispute the fact that his left knee arthritis 
might be due to advancing age; however, he asserted that he 
had current left knee disability due to limping for over 45 
years as a result of the service-connected right knee 
disability.  

At this point, the Board again points out that the statutes 
governing assistance to claimants and the benefit of the 
doubt were amended during the pendency of the veteran's 
appeal.  

More specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As such, the Board finds that the veteran has not been fully 
notified of the VCAA and that the RO has not fulfilled its 
duty to assist the veteran in this case with regard to his 
now reopened claim of service connection.  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from a left knee disability as secondary to the 
service-connected chondromalacia of the right knee, excision 
semilunar cartilage with advanced degenerative changes.  

In particular, all pertinent medical records from the 
Martinsburg Hospital should be obtained and associated with 
the claims file.  

Thus, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington DC for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a left 
knee disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including, but not limited to, all 
outstanding pertinent records from the 
Martinsburg Hospital.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his 
assertions that he suffers from a left 
knee disability as secondary to the 
service-connected chondromalacia of the 
right knee, excision semilunar cartilage 
with advanced degenerative changes.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for a left 
knee disability as secondary to the 
service-connected chondromalacia of the 
right knee, excision semilunar cartilage 
with advanced degenerative changes based 
on the evidentiary record in its entirety.  
The RO in this regard must ensure that all 
notification and development action 
required by the VCAA is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




